DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Shudy on 3 March 2022.

The application has been amended as follows: 
20. (Canceled)

Allowable Subject Matter
Claims 11-19 and 21-29 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 11, patentability exists, at least in part, with the claimed features of wherein the interface electronics are configured to dynamically adjust a resonant frequency of the first antenna at or between a first, second, third, fourth, or fifth resonance.
 	Ellwood and Park are all cited as teaching some elements of the claimed invention including a first conductive antenna having a physical length between 0.1 inch and 5000 feet and having a resonant frequency or one or more harmonic frequencies; operate the first conductive antenna with electricity from a power grid; and a second conductive antenna that has a physical length more or less than the physical length of the first conductive antenna and is tuned to the resonant or harmonic frequency of the first conductive antenna; and wherein the second conductive antenna receives power wirelessly from the first conductive antenna.


Regarding independent claim 21, patentability exists, at least in part, with the claimed features of wherein the interface electronics can operate or excite the first antenna at multiple resonances simultaneously.  
 	Ellwood and Park are all cited as teaching some elements of the claimed invention including a first conductive antenna having a physical length between 0.1 inch and 5000 feet and having a resonant frequency or one or more harmonic frequencies; operate the first conductive antenna with electricity from a power grid; and a second conductive antenna that has a physical length more or less than the physical length of the first conductive antenna and is tuned to the resonant or harmonic frequency of the first conductive antenna; and wherein the second conductive antenna receives power wirelessly from the first conductive antenna.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/               Primary Examiner, Art Unit 2845